Exhibit 10.38

AMENDED AND RESTATED TRADEMARK SECURITY INTEREST ASSIGNMENT

        This AMENDED AND RESTATED TRADEMARK SECURITY INTEREST ASSIGNMENT (the
“Assignment”) dated as of September 26, 2003 is made by Coast Hotels and
Casinos, Inc., a Nevada corporation (“Borrower”) and Coast Casinos, Inc., a
Nevada corporation (“Guarantor”), together with each other Person who may become
a party hereto pursuant to Section 9 of this Assignment (each a “Grantor” and
collectively, “Grantors”), jointly and severally, in favor of Bank of America,
N.A., as the Administrative Agent under the Credit Agreement referred to below
(in such capacity, “Administrative Agent”) for the ratable benefit of each of
the Lenders which are parties to the Credit Agreement from time to time, as
Secured Party, with reference to the following facts:

RECITALS

    A.        Bank of America, N.A., the lenders signatory thereto and Borrower
have heretofore entered into an Amended and Restated Loan Agreement dated as of
September 16, 1999, pursuant to which certain credit accommodations have been
made available to Borrower (“Existing Credit Agreement”).

    B.        Pursuant to a Trademark Security Interest Assignment dated as of
March 18, 1999 in favor of Bank of America National Trust and Savings
Association (now known as Bank of America, N.A.) and the lenders party to the
Existing Credit Agreement, which Trademark Security Interest Assignment was
reaffirmed as of September 16, 1999, Grantors (the Guarantor under its former
name, Coast Resorts, Inc.) granted a security interest in assets of Grantors to
secure Borrower’s obligations under the Existing Credit Agreement (“Existing
Trademark Assignment”).

    C.        Concurrently herewith, the Existing Credit Agreement will be
amended and restated in its entirety by the Amended and Restated Credit
Agreement by and among Borrower, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the
Administrative Agent (as such agreement may from time to time be amended,
extended, renewed, supplemented or otherwise modified, the “Credit Agreement”).
Pursuant to the Credit Agreement, the Lenders have agreed to extend credit
facilities to Borrower.

    D.        It is a condition to the credit facilities under the Credit
Agreement that Borrower and Guarantor enter into this Assignment, and Borrower
has covenanted to cause any Subsidiary hereafter formed or acquired by Borrower
or Guarantor to enter into a joinder hereto.

AGREEMENT

        NOW, THEREFORE, in order to induce the Lenders to extend the
aforementioned credit facilities to Borrower, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower and Guarantor, as initial Grantors hereunder, and each of the
subsequent Grantors which hereafter become party hereto, hereby jointly and
severally represent, warrant, covenant and agree as follows:

--------------------------------------------------------------------------------

        1.    Definitions. This Assignment is the Trademark Assignment referred
to in the Credit Agreement. Terms defined in the Credit Agreement and not
otherwise defined in this Assignment shall have the meanings defined for those
terms in the Credit Agreement. As used in this Assignment, the following terms
shall have the meanings respectively set forth after each:


          “Assignment” means this Amended and Restated Trademark Security
Interest Assignment, and any extensions, modifications, renewals, restatements,
supplements or amendments hereof, including, without limitation, any documents
or agreements by which additional Grantors become party hereto.


          “Collateral” means and includes all of the following: (a) all of
Grantors’ now-existing, or hereafter acquired, right, title, and interest in and
to all of Grantors’ trademarks, trade names, trade styles, and service marks;
all prints and labels on which said trademarks, trade names, trade styles, and
service marks appear, have appeared, or will appear, and all designs and general
intangibles of a like nature; all applications, registrations, and recordings
relating to the foregoing in the United States Patent and Trademark Office
(“USPTO”) or in any similar office or agency of the United States, any State
thereof, or any political subdivision thereof, and all reissues, extensions, and
renewals thereof, including those trademarks, trade names, trade styles, service
marks, terms, designs, and applications described in Schedule 1 hereto (the
“Trademarks”); (b) the goodwill of the business symbolized by each of the
Trademarks, including, without limitation, all customer lists and other records
relating to the distribution of products or services bearing the Trademarks;
(c) all licenses and sublicenses of trademarks, trade names, trade styles and
service marks, to the extent that there exists no prohibition as a matter of law
on the transfer thereof for security as contemplated by this Assignment; and
(d) any and all proceeds of any of the foregoing, including any claims by
Grantors against third parties for past, present and future infringement of the
Trademarks or any licenses with respect thereto, provided that the term
“Collateral”, as used in this Assignment, shall not include gaming licenses or
liquor licenses which are not transferable without the consent of Governmental
Authorities.


          “Secured Obligations” means (a) in the case of Borrower, any and all
present and future Obligations of any type or nature of Borrower to the
Administrative Agent, the Lenders, and any one or more of them, arising under or
relating to the Loan Documents or any one or more of them, and (b) in the case
of Guarantor and each other Grantor, the obligations of that Grantor under any
guaranty which that Grantor has executed in favor of Secured Party and the
Lenders with respect to the obligations of Borrower to Secured Party, in each
case whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including Obligations of
performance as well as Obligations of payment, and including interest that
accrues after the commencement of any bankruptcy or insolvency proceeding by or
against any Grantor.


          “Secured Party” means the Administrative Agent who shall receive and
hold the assignments made hereunder for the ratable benefit of each of the
Lenders which are parties to the Credit Agreement from time to time. Subject to
the terms and conditions of the Credit Agreement, any right, remedy, privilege,
or power of Secured Party shall be exercised by the Administrative Agent.


--------------------------------------------------------------------------------

        2.Assignment. For valuable consideration, Grantors and each of them
hereby jointly and severally grant and assign to Secured Party a security
interest, to secure the prompt and indefeasible payment and performance of the
Secured Obligations, and each of them, in and to all of the presently existing
and hereafter acquired Collateral. This Assignment is a continuing and
irrevocable agreement and all the rights, powers, privileges and remedies
hereunder shall apply to any and all Secured Obligations, including those
arising under successive transactions which shall either continue the Secured
Obligations, increase or decrease them and notwithstanding the bankruptcy of any
Grantor or any other event or proceeding affecting any Grantor.

        3.Representations, Warranties and Covenants. Grantors, and each of them,
represent, warrant and agree that:


          (a) All of the existing Collateral is valid and subsisting and in full
force and effect, and Grantors own the sole, full, and clear title thereto, and
the right and power to grant the security interests granted hereunder. Grantors
will, at their expense, perform all acts and execute all documents necessary to
maintain the existence of the Collateral as valid, subsisting, and registered
trademarks, including, without limitation, the filing of any renewal affidavits
and applications. The Collateral is not subject to any Liens, claims, mortgages,
assignments or licenses of any nature whatsoever, whether recorded or
unrecorded, except as permitted by the Credit Agreement.


          (b) As of the date hereof, none of Grantors or their Subsidiaries has
any Trademarks registered, or subject to pending applications, in the USPTO, or
any similar office or agency in the United States, other than those described in
Schedule 1.


          (c) No Grantor nor any Subsidiary of any Grantor shall file any
application for the registration of a trademark with the USPTO or any similar
office or agency in the United States, or State therein, unless such Grantor or
Subsidiary has informed Secured Party of such action in advance or informs
Secured Party promptly thereafter. Upon request of Secured Party, Grantors shall
execute and deliver to Secured Party any and all agreements, instruments,
documents, and such other papers as may be reasonably requested by Secured Party
to evidence the grant and assignment of a security interest to Secured Party of
such trademark. Each Grantor authorizes Secured Party to modify this Assignment
by amending Schedule 1 to include any new trademark or service mark, and any
trademark or service mark renewal of any Grantor applied for and obtained
hereafter.


          (d) No Grantor nor any Subsidiary of any Grantor has abandoned any of
the Trademarks, and no Grantor nor any Subsidiary of any Grantor will do any
act, or omit to do any act, whereby the Trademarks may become abandoned,
canceled, invalidated, unenforceable, avoided, or avoidable, except as to
Trademarks any Grantor reasonably determines not to be material to the operation
of its business; provided that no Grantor nor any Subsidiary of any Grantor
shall do any act, or omit to do any act, whereby any of the Trademarks listed in
Section 5.08 of the Credit Agreement may become abandoned, canceled,
invalidated, unenforceable, avoided, or avoidable. Each Grantor shall notify
Secured Party promptly if it knows, or has reason to know, of any reason why any
application, registration, or recording may become abandoned, canceled,
invalidated, or unenforceable.


--------------------------------------------------------------------------------


          (e) Grantors will render any assistance, as Secured Party may
reasonably determine is necessary, to Secured Party in any proceeding before the
USPTO, any federal or state court, or any similar office or agency in the United
States, or any State therein, to protect Secured Party’s security interest in
the Trademarks.


          (f) Grantors assume all responsibility and liability arising from the
use of the Trademarks, and each Grantor hereby indemnifies and holds the
Administrative Agent and each of the Lenders harmless from and against any
claim, suit, loss, damage, or expense (including reasonable attorneys’ fees)
arising out of any alleged defect in any product manufactured, promoted, or sold
by any Grantor (or any Affiliate or Subsidiary thereof) in connection with any
Trademark or out of the manufacture, promotion, labeling, sale, or advertisement
of any such product by any Grantor or any Affiliate or Subsidiary thereof.


          (g) Grantors shall promptly notify Secured Party in writing of any
adverse determination in any proceeding in the USPTO or domestic Governmental
Agency, court or body, regarding any Grantor’s ownership of any of the
Trademarks. In the event of any material infringement of any of the Trademarks
by a third party, Grantors shall promptly notify Secured Party of such
infringement and shall diligently pursue damages or an injunction for such
infringement.


          (h) Each Grantor shall, at its sole expense, do, make, execute and
deliver all such additional and further acts, things, assurances, and
instruments, in each case in form and substance reasonably satisfactory to
Secured Party, relating to the creation, validity, or perfection of the security
interests provided for in this Assignment under 35 U.S.C. Section 261, 15 U.S.C.
Section 1051 et seq., the Uniform Commercial Code or other Law of the United
States, the State of California, or of any other States as Secured Party may
from time to time reasonably request, and shall take all such other action as
the Secured Party may reasonably require to more completely vest in and assure
to Secured Party its security interest in any of the Collateral, and each
Grantor hereby irrevocably authorizes Secured Party or its designee, at such
Grantor’s expense, to execute such documents, and file such financing statements
with respect thereto with or without such Grantor’s signature, as Secured Party
may reasonably deem appropriate. In the event that any recording or refiling (or
the filing of any statement of continuation or assignment of any financing
statement) or any other action, is required at any time to protect and preserve
such security interest, Grantors shall, at their sole cost and expense, cause
the same to be done or taken at such time and in such manner as may be necessary
and as may be reasonably requested by Secured Party. Each Grantor further
authorizes Secured Party to have this or any other similar security agreement
recorded or filed with the Commissioner of Patents and Trademarks or other
appropriate federal, state or government office.


          (i) Secured Party is hereby irrevocably appointed by each Grantor as
its lawful attorney and agent, with full power of substitution to execute and
deliver on behalf of and in the name of any or all Grantors, such financing
statements and other documents and agreements, and to take such other action as
Secured Party may deem necessary for the purpose of perfecting, protecting or
effecting the security interests granted herein and effected hereby, and any
mortgages or Liens necessary or desirable to implement or effectuate the same,
under any applicable Law, and Secured Party is hereby authorized to file on
behalf of and in the name of any or all Grantors, at Grantors’ sole expense,
such financing statements, documents and agreements in any appropriate
governmental office.


--------------------------------------------------------------------------------


          (j) Secured Party may, in its sole discretion, pay any amount, or do
any act which Grantors fail to pay or do as reasonably required hereunder to
preserve, defend, protect, maintain, record, amend, or enforce the Secured
Obligations, the Collateral, or the security interest granted hereunder,
including, but not limited to, all filing or recording fees, court costs,
collection charges, and reasonable attorneys’ fees. Grantors will be liable to
Secured Party for any such payment, and any amount so paid shall be an expense
reimbursable by Borrower under Section 10.4 of the Credit Agreement (or, in the
proper case, by each other Grantor under the expense provisions of its
Guaranty).


        4.Events of Default. Any “Event of Default” as defined in the Credit
Agreement shall constitute an Event of Default hereunder.

        5.Rights and Remedies. Upon the occurrence and during the continuance of
any such Event of Default, in addition to all other rights and remedies of
Secured Party, whether provided under Law, the Credit Agreement or otherwise,
Secured Party may enforce its security interest hereunder which may be exercised
without notice to, or consent by, any Grantor, except as such notice or consent
is expressly provided for hereunder. Upon such enforcement:


          (a) Secured Party may use any of the Trademarks for the sale of goods,
completion of work in process, or rendering of services in connection with
enforcing any security interest granted to Secured Party by Grantors or any
Subsidiary of any Grantor.


          (b) Secured Party may grant such license or licenses relating to the
Collateral for such term or terms, on such conditions and in such manner, as
Secured Party shall, in its sole discretion, deem appropriate. Such license or
licenses may be general, special, or otherwise, and may be granted on an
exclusive or nonexclusive basis throughout all or part of the United States of
America and its territories and possessions.


          (c) Secured Party may assign, sell, or otherwise dispose of the
Collateral, or any part thereof, either with or without special conditions or
stipulations, except that Secured Party agrees to provide Grantors with ten (10)
days’ prior written notice of any proposed disposition of the Collateral. Each
Grantor hereby irrevocably appoints Borrower as its agent for the purpose of
receiving notice of sale hereunder, and agrees that such Grantor conclusively
shall be deemed to have received notice of sale when notice of sale has been
given to Borrower. Each Grantor expressly waives any right to receive notice of
any public or private sale of any Collateral or other security for the Secured
Obligations except as expressly provided in this Section 5(c). Secured Party
shall have the power to buy the Collateral, or any part thereof, and Secured
Party shall also have the power to execute assurances and perform all other acts
which Secured Party may, in Secured Party’s sole discretion, deem appropriate or
proper to complete such assignment, sale, or disposition. In any such event,
Grantors shall be liable for any deficiency.


--------------------------------------------------------------------------------


          (d) In addition to the foregoing, in order to implement the
assignment, sale or other disposition of any of the Collateral pursuant to
Section 5(c) hereof, Secured Party may, at any time, execute and deliver, on
behalf of Grantors, and each of them, pursuant to the authority granted in
powers of attorney, one or more instruments of assignment of the Trademarks (or
any application, registration, or recording relating thereto), in form suitable
for filing, recording, or registration. Grantors agree to pay Secured Party, on
demand, all costs incurred in any such transfer of the Collateral, including,
but not limited to any taxes, fees, and reasonable attorneys’ fees.


          (e) Secured Party may first apply the proceeds actually received from
any such use, license, assignment, sale, or other disposition of Collateral
first to the reasonable costs and expenses thereof, including, without
limitation, reasonable attorneys’ fees and all legal, travel, and other expenses
which may be incurred by Secured Party. Thereafter, Secured Party may apply any
remaining proceeds to such of the Secured Obligations as provided in the Credit
Agreement. Grantors shall remain liable to Secured Party for any expenses or
Secured Obligations remaining unpaid after the application of such proceeds, and
Grantors will pay Secured Party, on demand, any such unpaid amount, together
with interest at the Base Rate or, if applicable, the Default Rate set forth in
the Credit Agreement.


          (f) Upon request of Secured Party, Grantors shall supply to Secured
Party, or Secured Party’s designee, Grantors’ knowledge and expertise relating
to the manufacture and sale of the products and services bearing the Trademarks
and Grantors’ customer lists and other records relating to the Trademarks and
the distribution hereof.


        Nothing contained herein shall be construed as requiring Secured Party
to take any such action at any time. All of Secured Party’s rights and remedies,
whether provided under Law, the Credit Agreement, this Assignment, or otherwise
shall be cumulative, and none is exclusive of any right or remedy otherwise
provided herein or in any of the other Loan Documents, at law or in equity. Such
rights and remedies may be enforced alternatively, successively, or
concurrently.

        Secured Party or Designee will keep such confidential information, lists
or records provided hereunder in confidence in accordance with Section 10.08 of
the Credit Agreement.

        6.Waivers.


          (a) Each Grantor hereby waives any and all rights that it may have to
a judicial hearing, if any, in advance of the enforcement of any of Secured
Party’s rights hereunder, including, without limitation, its rights following
any Event of Default and during the continuance thereof to take immediate
possession of the Collateral and exercise its rights with respect thereto.


--------------------------------------------------------------------------------


          (b) Secured Party shall not be required to marshal any present or
future security for (including, but not limited to, this Assignment and the
Collateral subject to a security interest hereunder), or guaranties of, the
Secured Obligations or any of them, or to resort to such security or guaranties
in any particular order. Each Grantor hereby agrees that it will not invoke any
Law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of Secured Party’s rights under this Assignment or any
other instrument evidencing any of the Secured Obligations or by which any of
such Secured Obligations is secured or guaranteed, and each Grantor hereby
irrevocably waives the benefits of all such Laws.


          (c) Except for notices specifically provided for herein, each Grantor
hereby expressly waives demand, notice, protest, notice of acceptance of this
Assignment, notice of loans made, credit extended, collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect both to Secured Obligations and any
collateral therefor, each Grantor assents to any extension or postponement of
the time of payment or any other indulgence, to any substitution, of any Person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as Secured Party may deem advisable. Secured Party
shall have no duty as to the protection of the Collateral or any income thereon,
nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto except as otherwise required by
Law. Secured Party may exercise its rights with respect to the Collateral
without resorting or regard to other collateral or sources of reimbursement for
liability. Secured Party shall not be deemed to have waived any of its rights
upon or under the Credit Agreement or the Collateral unless such waiver be in
writing and signed by the Secured Party. The exercise of the rights under this
Assignment are not intended by the parties to constitute an “action” within the
meaning of Sections 580a, 580d, or 726 of the California Code of Civil
Procedure. No delay or omission on the part of the Secured Party in exercising
any right shall operate as a waiver of any right on any future occasion. All
rights and remedies of the Secured Party under the Credit Agreement or on the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly or concurrently.


        7.Costs and Expenses. Grantors will pay any and all charges, costs and
taxes incurred in implementing or subsequently amending this Assignment,
including, without limitation, recording and filing fees, appraisal fees, stamp
taxes, and reasonable fees and disbursements of Secured Party’s counsel incurred
by Secured Party, and the allocated cost of in-house counsel to Secured Party,
in connection with this Assignment, and in the enforcement of this Assignment
and in the enforcement or foreclosure of any Liens, security interests or other
rights of the Secured Party under this Assignment, or under any other
documentation heretofore, now, or hereafter given to Secured Party in
furtherance of the transactions contemplated hereby.

        8.Continuing Effect. This Assignment shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets.

--------------------------------------------------------------------------------

        9.    Joinder. Any other Person may become a Grantor hereunder and
become bound by the terms and conditions of this Assignment by executing and
delivering to Administrative Agent an Instrument of Joinder substantially in the
form attached hereto as Exhibit A, accompanied by such documentation as
Administrative Agent may require to establish the due organization, valid
existence and good standing of such Person, its qualification to engage in
business in each material jurisdiction in which it is required to be so
qualified, its authority to execute, deliver and perform this Assignment, and
the identity, authority and capacity of each Responsible Official thereof
authorized to act on its behalf.

        10.    Release of Grantors. This Assignment and all Secured Obligations
of Grantors hereunder shall be released when all Secured Obligations have been
paid in full in cash or otherwise performed in full and when no portion of the
Commitments remain outstanding. Upon such release of Grantors’ Secured
Obligations hereunder, Secured Party shall return and reassign any Collateral to
Grantors, or to the Person or Persons legally entitled thereto, and shall
endorse, execute, deliver, record and file all instruments and documents, and do
all other acts and things, reasonably required for the return of the Collateral
to Grantors, or to the Person or Persons legally entitled thereto, and to
evidence or document the release of Secured Party’s interests arising under this
Assignment, all as reasonably requested by, and at the reasonable expense of,
Grantors.

        11.    Additional Powers and Authorization. Secured Party shall be
entitled to the benefits accruing to it as Administrative Agent under the Loan
Assignment and the other Loan Documents. Notwithstanding anything contained
herein to the contrary, Secured Party may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any Property (including, without
limitation, any Collateral assigned hereunder), title, right or power deemed
necessary for the purposes of such appointment.

        12.    WAIVER OF JURY TRIAL. EACH GRANTOR AND SECURED PARTY EXPRESSLY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS ASSIGNMENT, THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. EACH GRANTOR AND SECURED PARTY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY ARE WAIVED BY OPERATION OF THIS SECTION AS
TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS ASSIGNMENT, THE CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS ASSIGNMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

--------------------------------------------------------------------------------

        13.GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AND IN
ACCORDANCE WITH APPLICABLE GAMING LAWS; PROVIDED THAT IN THE EVENT OF A CONFLICT
OF SUCH LAWS, APPLICABLE GAMING LAWS WILL PREVAIL TO THE EXTENT REQIURED BY THE
MANDATORY PROVISIONS OF SUCH GAMING LAWS. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY OR OF THE UNITED
STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVER OF THIS ASSIGNMENT, EACH GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF THE
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN ANY SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH GRANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        14.Miscellaneous.


          (a) Grantors and Secured Party may from time to time agree in writing
to the release of certain of the Collateral from the security interest created
hereby.


          (b) Any notice, request, demand or other communication required or
permitted under this Assignment shall be in writing and shall be deemed to be
properly given if done in accordance with Section 10.02 of the Credit Agreement.


          (c) Except as otherwise set forth in the Credit Agreement, the
provisions of this Assignment may not be modified, amended, restated or
supplemented, whether or not the modification, amendment, restatement or
supplement is supported by new consideration, except by a written instrument
duly executed and delivered by Secured Party and Grantors.


          (d) Except as otherwise set forth in the Credit Agreement or this
Assignment, any waiver of the terms and conditions of this Assignment, or any
Event of Default and its consequences hereunder or thereunder, and any consent
or approval required or permitted by this Assignment to be given, may be made or
given with, but only with, the written consent of Secured Party on such terms
and conditions as specified in the written instrument granting such waiver,
consent or approval.


--------------------------------------------------------------------------------


          (e) Any failure or delay by Secured Party to require strict
performance by Grantors of any of the provisions, warranties, terms, and
conditions contained herein, or in any other agreement, document, or instrument,
shall not affect Secured Party’s right to demand strict compliance and
performance therewith, and any waiver of any default shall not waive or affect
any other default, whether prior or subsequent thereto, and whether of the same
or of a different type. None of the warranties, conditions, provisions, and
terms contained herein, or in any other agreement, document, or instrument,
shall be deemed to have been waived by any act or knowledge of Secured Party,
its agents, officers, or employees, but only by an instrument in writing, signed
by an officer of Secured Party and directed to Grantors, specifying such waiver.


          (f) If any term or provision of this Assignment conflicts with any
term or provision of the Credit Agreement, the term or provision of the Credit
Agreement shall control.


          (g) If any provision hereof shall be deemed to be invalid by any
court, such invalidity shall not affect the remainder of this Assignment.


          (h) This Assignment supersedes all prior oral and written assignments
and agreements between the parties hereto on the subject matter hereof.


          (i) This Assignment shall be binding upon, and for the benefit of, the
parties hereto and their respective legal representatives, successors, and
assigns.


          (j) This Assignment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same agreement.


        15.Existing Trademark Assignment. This Assignment amends and restates in
its entirety the Existing Trademark Assignment, provided that the obligations of
Guarantors under the Existing Trademark Assignment shall continue under this
Assignment, and shall not in any event be terminated, extinguished or annulled,
but shall hereafter be governed by this Assignment.

        IN WITNESS WHEREOF, each of Borrower and Guarantor have executed this
Assignment by its duly authorized officer as of the date first written above.

--------------------------------------------------------------------------------


COAST HOTELS AND CASINOS, INC., a Nevada corporation

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Title: VP/CFO

--------------------------------------------------------------------------------



COAST CASINOS, INC., a Nevada corporation

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Title: VP/CFO

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF LOS ANGELES )
)
)


On September 25th , 2003, before me, Anna Reddick , Notary Public, personally
appeared Gage Parrish personally known to me or proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.


WITNESS my hand and official seal.

/s/ Anna Reddick

--------------------------------------------------------------------------------




STATE OF CALIFORNIA

COUNTY OF LOS ANGELES )
)
)


On September 25th , 2003, before me, Anna Reddick , Notary Public, personally
appeared Gage Parrish personally known to me or proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.


WITNESS my hand and official seal.

/s/ Anna Reddick

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

SCHEDULE 1

Existing and Pending Federal Trademarks


Mark Class Registration
Number Registration
Date Owner Gone Country   41   2,123,611   12/23/97   Guarantor   Super
Sequential  41   2,163,477   06/08/98  Borrower  Party Poker  41   2,127,100  
01/06/98  Borrower  Cajun Quarters  41   2,163,476   06/09/98  Borrower 
Paycheck Party Machine  41   2,116,281   11/25/97  Borrower  Crawfish Quarters 
41   2,127,099   01/06/98  Borrower  Pay with Your Points  41   2,622,496  
09/17/02  Borrower  Coast Casinos  43   2,704,407   04/08/03  Borrower  Coast
Casinos  41   2,704,408   04/08/03  Borrower  Club Coast  41   76/528582  
pending  Borrower 



Existing State Trademarks

Mark Registration
Date Serial
Number State Owner Las Vegas Travel Service   06/24/97   36400232   Nevada  
Borrower   Pick the Pros  09/24/81  00061043  Nevada  Borrower  Barbary Coast 
02/10/88  00426911  Nevada  Borrower  Michael's Restaurant  01/25/84  00575418 
Nevada  Borrower  Paycheck Video Poker  12/14/92  08013139  Nevada  Borrower 
Canal Street Grille  11/14/96  34100060  Nevada  Borrower  Barbary Coast (BC) 
02/10/88  00426910  Nevada  Borrower  Gold Coast Hotel & Casino  04/11/95 
00624562  Nevada  Borrower  The Orleans Hotel and Casino  11/8/99  49001657 
Nevada  Borrower  South Coast Hotel and Casino  12/27/01  59100564  Nevada 
Guarantor  Club Denaro Means Ca$hback  04/22/03  66500314  Nevada  Borrower 
Club Denaro Means Ca$hback  04/14/03  66500382  Nevada  Borrower  Suncoast Hotel
and Casino  11/14/00  53701240  Nevada  Guarantor 



--------------------------------------------------------------------------------

EXHIBIT A
TO
TRADEMARK SECURITY INTEREST ASSIGNMENT

INSTRUMENT OF JOINDER

        THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
_________________, _____, by ______________________________, a
___________________________ (“Joining Party”), and delivered to Bank of America,
N.A., as Administrative Agent, pursuant to the Amended and Restated Trademark
Security Interest Assignment (the “Assignment”) dated as of September 26, 2003
made by Coast Hotels and Casinos, Inc. and Coast Casinos, Inc. in favor of the
Administrative Agent and the Lenders (the “Assignment”). Terms used but not
defined in this Joinder shall have the meanings defined for those terms in the
Assignment.

RECITALS

    (A)        The Assignment was made by the Grantors in favor of the
Administrative Agent for the benefit of the Lenders that are parties to that
certain Amended and Restated Credit Agreement dated as of September 26, 2003 by
and among Coast Hotels and Casinos, Inc., a Nevada corporation (“Borrower”), the
Lenders which are parties thereto, and Bank of America, N.A., as the
Administrative Agent for the Lenders.

    (B)        Joining Party has become a Subsidiary of Borrower, and as such is
required pursuant to the Credit Agreement to become a Grantor.

    (C)        Joining Party expects to realize direct and indirect benefits as
a result of the availability of the credit facilities under the Credit Agreement
to Borrower.

        NOW THEREFORE, Joining Party agrees as follows:

AGREEMENT

    (1)        By this Joinder, Joining Party becomes a “Grantor” under and
pursuant to Section 9 of the Assignment. Joining Party agrees that, upon its
execution hereof, it will become a Grantor under the Assignment with respect to
all Obligations of Borrower heretofore or hereafter incurred under the Loan
Documents, and will be bound by all terms, conditions, and duties applicable to
a Grantor under the Assignment.

    (2)        The effective date of this Joinder is _________, _____.

A-1

--------------------------------------------------------------------------------


“Joining Party”


 

--------------------------------------------------------------------------------

a

--------------------------------------------------------------------------------


By:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------



ACKNOWLEDGED: “Secured Party”

BANK OF AMERICA, N.A., as Administrative Agent, and for and on behalf of the
Lenders

By:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------





A-2
